The opinion of the court was delivered by
Burch, J.:
The action was one to recover compensation for personal injuries. A demurrer was sustained to, one defense of the answer of the receivers, and they appeal.
In July, 1917, the defendants Brent and Goebel were appointed receivers for the Salina Northern Railroad Company. The injury complained of occurred on September 25, 1917. The answer of the receivers was that in January,. 1916, the railroad company had elected not to accept the provisions of the workmen’s compensation act. '
*237The demurrer wás properly sustained. • When the receivers took" charge of the property and affairs of the railroad company, they did so as appointees and agents of the court instituting the receivership, and not as appointees and agents of the corporation.’ Contracts between the corporation and employees who were retained in service by the receivers were terminated, and such employees became employees of the receivers. (Chilletti v. Railway Co., 102 Kan. 297, 171 Pac. 14.) The receivers were an “employer,” within the provisions of the workmen’s compensation act. (Laws 1917, ch. 226, § 2, subdiv. h.) As such they formulated their own business policies. Until they elect not to come within the provisions of the act, they are presumed to be operating under it, without regard to the previous áttitude and conduct of the corporation with respect to the same subject.
The judgment of the district court is affirmed.